 



Exhibit 10.57
EMPLOYMENT AGREEMENT
Effective as of March 14, 2007 between
AFC Enterprises, Inc. (the “Company”) and
Robert Calderin (“Employee”)
     WHEREAS, the Company desires to continue the employment of Employee and to
enter into an agreement embodying the terms of such employment; and
     WHEREAS, Employee desires to accept such employment and to enter into such
agreement;
     NOW, THEREFORE, in consideration of the promises and mutual covenants
contained herein and for other good and valuable consideration, the parties
agree as follows:
     1. Term of Agreement.
     This Agreement shall be effective as of the date hereof and, unless earlier
terminated pursuant to Section 8 or Section 9 hereof, shall be for an initial
term of one (1) year (the “Term”). The Term of this Agreement and Employee’s
employment hereunder will automatically be extended for an additional one-year
period following the expiration of each year of employment hereunder (the
“Renewal Date”), without further action by Employee or the Company. Such
automatic one-year renewal shall continue from year to year unless and until
either the Company or Employee gives to the other written notice not less than
thirty (30) days prior to the applicable Renewal Date of its decision not to
renew for an additional one year.
     For purposes of this Section 1 only, the first “year” of the Term shall be
deemed to begin as of the date hereof and end on December 28, 2008, and each one
(1) year period thereafter shall coincide with the Company’s fiscal year.
     2. Employment.
          2.01 Position. Employee shall serve as Chief Marketing Officer of the
Company and shall perform such duties consistent with his position as may be
assigned to him from time to time by the Chief Executive Officer or the Board of
Directors of the Company.
          2.02 Time and Efforts. Employee, so long as he is employed hereunder,
shall devote his full business time and attention to the services required of
him hereunder, except as otherwise agreed and for vacation time and reasonable
periods of absence due to sickness or personal injury, and shall use his best
efforts, judgment and energy to perform, improve and advance the business and
interests of the Company in a manner consistent with the duties of his position.
Employee’s Initials:
                                        

 



--------------------------------------------------------------------------------



 



     3. Base Salary.
          The Company shall pay Employee, in equal installments no less
frequently than monthly, a base salary at the rate of no less than Two Hundred
Eighty Five Thousand One Hundred Thirty Seven Dollars ($285,137 U.S.) per annum
(the “Base Salary”) during the Term hereof. The Employee’s Base Salary shall be
reviewed by the Chief Executive Officer or the Board of Directors of the Company
on an annual basis.
     4. Incentive Pay.
     4.01 Annual Plan. The Board of Directors of the Company, acting in its sole
discretion, shall annually, at the beginning of each fiscal year of the Company,
approve an annual incentive plan (the “Annual Incentive Plan”) for Employee,
which Plan shall contain such terms and provisions as the Board of Directors
shall determine. Any amounts payable to Employee pursuant to the Annual
Incentive Plan is hereinafter referred to as “Incentive Pay”.
     4.02 Target Incentive Pay. The target Incentive Pay (“Target Incentive
Pay”) for Employee for the 2007 fiscal year of the Company shall be as follows:
One Hundred Twenty Eight Thousand Three Hundred Twelve Dollars (U.S. $128,312);
provided, however, that the Target Incentive Pay with respect to any fiscal year
is subject to, and may be modified by, the Annual Incentive Plan approved by the
Board of Directors pursuant to Section 4.01 above and this Section 4.02 shall be
read accordingly. After 2007, the Target Incentive Pay for Employee will be set
by the Chief Executive Officer or the Board of Directors of the Company for each
fiscal year and will be included in the Annual Incentive Plan for such year.
     4.03 Payment of Incentive Pay. If Employee is entitled to payment of any
Incentive Pay for any fiscal year, an accounting will be furnished and payment
will be made to Employee as set forth in the Annual Incentive Plan, but in no
event later than two and one-half months following the end of each fiscal year.
     4.04 Termination of Employment. If Employee’s employment hereunder shall
terminate other than pursuant to Sections 8.03 or 8.04, Employee shall receive,
at the time contemplated by the Annual Incentive Plan, such Incentive Pay, if
any, to which he would have been entitled under the terms of the Annual
Incentive Plan had Employee remained in the employ of the Company for the entire
fiscal year in which such termination occurs. If Employee’s employment hereunder
shall terminate pursuant to (a) Section 8.03, the provisions of Section 8.03
shall determine the amount of Incentive Pay payable to Employee; or
(b) Section 8.04, no Incentive Pay shall be payable to Employee after such
termination.
     5. Restricted Stock Grant and Stock Options.
     As part of the Employee’s compensation after the Company’s 2007 fiscal
year, Employee may be granted restricted stock and/or stock options in the
future based upon Employee’s performance as determined in the sole discretion of
the Board of Directors of the Company.
Employee’s Initials:
                                        

2



--------------------------------------------------------------------------------



 



     6. Employee Benefits.
     6.01 Executive Flex Perk. Employee shall be entitled to participate in the
Company’s Executive Flex Perk Plan subject to the terms, conditions and
limitations thereof. The Company will pay to, or for the benefit of Employee, an
amount equal to $15,000.00 per year payable in the same manner as Employee’s
Base Salary is paid.
     6.02 Life Insurance. During the term and any renewal term of this
Agreement, Employee shall be entitled to life insurance coverage paid by the
Company with a death benefit in an amount not less than $1,425,000.
     6.03 Disability Insurance.
          (a) During the Term and any renewal term of this Agreement, Employee
shall be entitled to disability insurance coverage in an amount not less than
his disability coverage on the date of this Agreement and the Company shall
maintain in full force and effect during the Term a Supplemental Disability
Policy which will supplement the benefits payable under any disability benefit
provided to Employee by the Company under its basic employee health care benefit
program, so that, subject to Section 6.07 below, with respect to a disability as
defined in the Supplemental Disability Policy (a “Disability”) occurring after
the Company has obtained the Supplemental Disability Policy, the total monthly
disability benefit (the “Disability Benefit”) payable to Employee under all
disability policies maintained by the Company, after a maximum elimination
period of ninety (90) days, shall equal 70% of the sum of Employee’s Base Salary
and Incentive Pay for the year immediately preceding the year in which the
Disability occurs.
          (b) Notwithstanding anything herein to the contrary, if the premiums
for the Supplemental Disability Policy for Employee shall exceed regular,
non-rated premiums, the Company may, but shall have no obligation to, fund such
excess. In the event the Company determines not to fund such excess it shall
promptly notify Employee and Employee may, at his option, elect to pay the
excess. If Employee fails to pay such excess or if for any other reason the
Company, after reasonable efforts, is not able to obtain the Supplemental
Disability Income Policy required herein, then Employee shall not be entitled to
any Disability Benefit hereunder except as may otherwise be determined in the
discretion of the Company and set forth in writing.
     6.04 Executive Medical Benefit. The Company, at its expense, shall provide
Employee with an annual physical examination to be conducted by a physician or
physicians as determined by the Company, or by Employee with the approval of the
Company.
     6.05 Other Benefits. Employee shall be provided additional employee
benefits, including health, accident and disability insurance under the
Company’s regular and ongoing plans, policies and programs available, from time
to time, to senior officers of the Company, in accordance with the provisions of
such plans, policies and programs governing eligibility and participation;
provided, however, that such benefits may be modified, amended or rescinded by
the Board of Directors of the Company in its sole discretion.
Employee’s Initials:
                                        

3



--------------------------------------------------------------------------------



 



     6.06 Vacation. Employee shall be entitled to four (4) weeks paid vacation
each year during the Term hereof and any renewal therof. Any vacation not used
in any year shall not accrue for use in subsequent years and shall be forfeited
as of the end of such year.
     6.07 Paramount Provisions.
          (a) Notwithstanding anything in Sections 6.02 and 6.03 above or any
other provision of this Agreement to the contrary, if the Company has met all of
its obligations under this Agreement with respect to obtaining and maintaining
in force (i) the life insurance policy described in Section 6.02 hereof on the
life of Employee to fund the minimum death benefit described therein or (ii) the
Supplemental Disability Policy maintained for Employee pursuant to Section 6.03
hereof to fund such Employee’s Disability Benefit, but all or any portion of the
proceeds under any such policy are not actually received by the Employee for any
reason whatsoever, including without limitation the insolvency of the insurer or
any misrepresentation made by Employee in the application for such insurance,
then the right of Employee or his designated beneficiary to receive a Disability
Benefit or a death benefit, as the case may be, shall be reduced (but not below
zero) by the amount by which the Disability Benefit or death benefit otherwise
payable exceeds the insurance proceeds actually received.
          (b) Anything in Sections 6.01, 6.02, 6.03, and 6.04 to the contrary
notwithstanding, the amount of the benefits provided for in Section 6 are
subject to adjustment as shall be provided for in the plan or insurance
contract, as the case may be, pursuant to which such benefit is being paid and
the Employee will be given written notice of any such change. Anything in this
Agreement to the contrary notwithstanding, the Chief Executive Officer or the
Board of Directors shall have full authority to make all determinations deemed
necessary or advisable for the administration of the benefits described in this
Section 6. The good faith interpretation and construction by the Chief Executive
Officer or the Board of Directors of the terms of this Section 6 or the benefit
programs described herein shall be final, conclusive and binding on Employee.
     7. Business Expenses.
     All reasonable and customary business expenses incurred by Employee in the
performance of his duties hereunder shall be paid or reimbursed by the Company
in accordance with the Company’s policies in effect, from time to time.
     8. Termination of Employment.
     8.01 Definitions. For purposes of this Section 8, the following terms shall
have the following meanings:
          (a) Cause. The term “Cause” shall mean (i) Employee commits fraud or
is convicted of a crime involving moral turpitude, (ii) Employee, in carrying
out his duties hereunder, has been guilty of gross neglect or gross misconduct
resulting in harm to the Company or any of its subsidiaries or affiliates,
(iii) Employee shall have failed to materially comply with the policies
Employee’s Initials:
                                        

4



--------------------------------------------------------------------------------



 



of the Company or shall have refused to follow or comply with the duly
promulgated directives of the Chief Executive Officer or the Board of Directors
of the Company, (iv) Employee has breached any of the provisions of
Section 10.02 through and including 10.04 or (v) Employee otherwise materially
breaches this Agreement.
          (b) Disability. The term “Disability” shall mean the good faith
determination by the Chief Executive Officer or of the Board of Directors of the
Company that Employee has failed to or has been unable to perform his duties as
the result of any physical or mental disability for a period of ninety
(90) consecutive days during any one period of Disability.
     8.02 Termination upon Death or Disability. If Employee’s employment is
terminated due to his death or Disability, the Company shall pay to the estate
of the Employee or to the Employee, as the case may be, within fifteen (15) days
following Employee’s death or upon his termination in the event of Disability,
all amounts then payable to Employee pro rated through the date of termination
pursuant to Sections 3 and 6.01, and the amount of any accrued but unused
vacation under Section 6.06 for the year in which such termination occurs and
any reimbursable amounts owed Employee under Section 7. In addition, the Company
shall pay to Employee any Incentive Pay payable pursuant to Section 4.04 hereof
in accordance with the terms thereof.
     8.03 Termination by the Company for other than Death or Disability or for
Cause. The Company may terminate Employee’s employment hereunder without cause
at any time, upon written notice. If upon expiration of the term of this
Agreement or if Employee’s employment is terminated by the Company prior to the
expiration of the term of this Agreement without cause or other than (i) by
reason of Employee’s death or Disability or (ii) for Cause, the Company shall
pay or provide to Employee, in lieu of all other amounts payable hereunder or
benefits to be provided hereunder the following: (a) a payment equal to the sum
of one (1) times Employee’s Base Salary at the time of termination; (b) a
payment equal to one (1) times Employee’s Target Incentive Pay for the year in
which such termination occurs (or, if no Target Incentive Pay has been
designated for such year, then the Target Incentive Pay for the last year in
which it was designated prior to such termination), and (c) the acceleration of
any unvested rights of Employee under any stock options or other equity
incentive programs such that they shall immediately vest under the terms of such
plans. As a condition precedent to the requirement of Company to make such
payments or grant such accelerated vesting, Employee shall not be in breach of
his obligations under Section 10 hereof and Employee shall execute and deliver
to Company a general release in favor of the Company in substantially the same
form as the general release then contained in the latest Severance Agreement
being used by the Company.
     Any payments required to be made under this Section 8.03 shall be made to
Employee within thirty (30) days after the date of Employee’s termination of
employment.
     8.04 Voluntary Termination by Employee or Termination for Cause. Employee
may terminate his employment hereunder at any time whatsoever, with or without
cause, upon thirty (30) days prior written notice to the Company. The Company
may terminate Employee’s employment hereunder at any time without notice for
Cause. In the event Employee’s employment is terminated voluntarily by Employee
or by the Company for Cause:
Employee’s Initials:
                                        

5



--------------------------------------------------------------------------------



 



          (a) The Company shall pay to Employee upon such termination all
amounts then due under sections 3, 4 (but only to the extent of earned but
unpaid Incentive Pay), 6, and 7, prorated, through the date of termination for
the year in which he is terminated; and
          (b) The Company shall be under no obligation to make severance
payments to Employee or continue any benefits being provided to Employee beyond
the date of such termination.
     9. Change of Control, Change in Responsibilities.
     Upon the occurrence of both of the following events:
          (a) The dissolution or liquidation of the Company, or a
reorganization, merger or consolidation of the Company with one or more
corporations as a result of which the owners of all of the outstanding shares of
Common Stock immediately prior to such reorganization, merger or consolidation
own in the aggregate, directly and indirectly, less than 50% of the outstanding
shares of Common Stock of the Company or any other entity into which the Company
shall be merged or consolidated immediately following the consummation thereof,
or the sale, transfer or other disposition of all or substantially all of the
assets or more than 50% of the then outstanding shares of Common Stock of the
Company in a single transaction or series of related transactions (a “Change in
Control”); and
          (b) Within one (1) year of such Change in Control there is a
termination of employment without cause or a material diminution of or change in
Employee’s responsibilities or duties, Employee may elect, in writing, within
ninety (90) days following the occurrence of such events, to terminate this
Agreement and his employment with the Company will terminate, effective thirty
(30) days after the Company’s receipt of such notice. In such event Employee
shall be deemed to have been terminated by the Company other than for Cause and
all amounts payable to Employee pursuant to Section 8.03 shall become
immediately due and payable.
     A Change in Control of the Company shall not be deemed to occur by reason
of any public offering of the Common Stock of the Company.
     Except as expressly contemplated by this Agreement, or in any other
agreement referred to in Section 5 hereof, no merger, reorganization,
recapitalization, sale of stock, sale of assets or other change in the capital
structure of the Company or in the identity of the legal or beneficial owners of
the Company shall affect the rights or obligations of the Company or Employee
hereunder.
     10. Confidentiality and Non-Competition.
     10.01 Definitions. For purposes of this Section 10, the following terms
shall have the following meanings:
Employee’s Initials:
                                        

6



--------------------------------------------------------------------------------



 



          “Affiliate” means any corporation, limited liability company,
partnership or other entity of which the Company owns at least fifty percent
(50%) of the outstanding equity and voting rights, directly or indirectly,
through any other corporation, limited liability company, partnership or other
entity.
          “Businesses” means the businesses engaged in by the Company directly
or through its Affiliates immediately prior to termination of employment.
          “Confidential Information” means information which does not rise to
the level of a Trade Secret, but is valuable to the Company or any Affiliate and
provided in confidence to Employee.
          “Proprietary Information” means, collectively, Trade Secrets and
Confidential Information.
          “Restricted Period” means the period commencing as of the date hereof
and ending on that date two years (2) year after the termination of Employee’s
employment with the Company for any reason, whether voluntary or involuntary.
          “Trade Secrets” means information which derives economic value, actual
or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use, and is the subject of efforts that are reasonable
under the circumstances to maintain its secrecy.
     10.02 Covenant Not-To-Disclose. The Company and Employee recognize that,
during the course of Employee’s employment with the Company, the Company has
disclosed and will continue to disclose to Employee Proprietary Information
concerning the Company and the Affiliates, their products, their franchisees,
their services and other matters concerning their Businesses, all of which
constitute valuable assets of the Company and the Affiliates. The Company and
Employee further acknowledge that the Company has, and will, invest considerable
amounts of time, effort and corporate resources in developing such valuable
assets and that disclosure by Employee of such assets to the public shall cause
irreparable harm, damage and loss to the Company and the Affiliates.
Accordingly, Employee acknowledges and agrees:
          (a) that the Proprietary Information is and shall remain the exclusive
property of the Company (or the applicable Affiliate);
          (b) to use the Proprietary Information exclusively for the purpose of
fulfilling the obligations under this Agreement;
          (c) to return the Proprietary Information, and any copies thereof, in
his possession or under his control, to the Company (or the applicable
Affiliate) upon request of the Company (or the Affiliate), or expiration or
termination of Employee’s employment hereunder for any reason; and
Employee’s Initials:
                                        

7



--------------------------------------------------------------------------------



 



          (d) to hold the Proprietary Information in confidence and not copy,
publish or disclose to others or allow any other party to copy, publish or
disclose to others in any form, any Proprietary Information without the prior
written approval of an authorized representative of the Company.
     The obligations and restrictions set forth in this Section 10.02 shall
survive the expiration or termination of this Agreement, for any reason, and
shall remain in full force and effect as follows:
          (a) as to Trade Secrets, indefinitely, and
          (b) as to Confidential Information, for a period of two (2) years
after the expiration or termination of this Agreement for any reason.
     The confidentiality, property, and proprietary rights protections available
in this Agreement are in addition to, and not exclusive of, any and all other
corporate rights, including those provided under copyright, corporate officer or
director fiduciary duties, and trade secret and confidential information laws.
The obligations set forth in this Section 10.02 shall not apply or shall
terminate with respect to any particular portion of the Proprietary Information
which (i) was in Employee’s possession, free of any obligation of confidence,
prior to his receipt from the Company or its Affiliate, (ii) Employee
establishes the Proprietary Information is already in the public domain at the
time the Company or the Affiliate communicates it to Employee, or becomes
available to the public through no breach of this Agreement by Employee, or
(iii) Employee establishes that he received the Proprietary Information
independently and in good faith from a third party lawfully in possession
thereof and having no obligation to keep such information confidential.
     10.03 Covenant of Non-Disparagement and Cooperation. Employee agrees that
he shall not at any time during or following the term of this Agreement make any
remarks disparaging the conduct or character of the Company or the Affiliates or
any of the Company’s or the Affiliates’ current or former agents, employees,
officers, directors, successors or assigns (collectively the “Related Parties”).
In addition, Employee agrees to cooperate with the Related Parties, at no extra
cost, in any litigation or administrative proceedings (e.g., EEOC charges)
involving any matters with which Employee was involved during Employee’s
employment with the Company. The Company shall reimburse Employee for reasonable
expenses incurred by Employee in providing such assistance.
     10.04 Covenant Not-To-Induce. Employee covenants and agrees that during the
Restricted Period, he will not, directly or indirectly, on his own behalf or in
the service or on behalf of others, hire, solicit, take away or attempt to hire,
solicit or take away any person who is or was an employee of the Company or any
Affiliate during the one (1) year period preceding the termination of Employee’s
employment.
     10.05 Remedies. The Company and Employee expressly agree that a violation
of any of the covenants contained in subsections 10.02 through and including
10.04 of this Section 10, or any provision thereof, shall cause irreparable
injury to the Company and that, accordingly, the
Employee’s Initials:
                                        

8



--------------------------------------------------------------------------------



 



Company shall be entitled, in addition to any other rights and remedies it may
have at law or in equity, to an injunction enjoining and restraining Employee
from doing or continuing to do any such act and any other violation or
threatened violation of said Sections 10.02 through and including 10.04 hereof.
     10.06 Severability. In the event any provision of this Agreement shall be
found to be void, the remaining provisions of this Agreement shall nevertheless
be binding with the same effect as though the void part were deleted; provided,
however, if subsections 10.02 through and including 10.04 of this Section 10
shall be declared invalid, in whole or in part, Employee shall execute, as soon
as possible, a supplemental agreement with the Company, granting the Company, to
the extent legally possible, the protection afforded by said subsections. It is
expressly understood and agreed by the parties hereto that the Company shall not
be barred from enforcing the restrictive covenants contained in each of
subsections 10.02 through and including 10.04, as each are separate and
distinct, so that the invalidity of any one or more of said covenants shall not
affect the enforceability and validity of the other covenants.
     10.07 Ownership of Property. Employee agrees and acknowledges that all
works of authorship and inventions, including but not limited to products,
goods, know-how, Trade Secrets and Confidential Information, and any revisions
thereof, in any form and in whatever stage of creation or development, arising
out of or resulting from, or in connection with, the services provided by
Employee to the Company or any Affiliate under this Agreement are works made for
hire and shall be the sole and exclusive property of the Company or such
Affiliate. Employee agrees to execute such documents as the Company may
reasonably request for the purpose of effectuating the rights of the Company or
the Affiliate in any such property.
     10.08 No Defense. The existence of any claim, demand, action or cause of
action of the Employee against the Company shall not constitute a defense to the
enforcement by the Company of any of the covenants or agreements herein.
     11. Gross Up Payment. The term “Gross Up Payment” as used in this Agreement
shall mean a payment to or on behalf of Employee which shall be sufficient to
pay (1) 100% of any excise tax described in this Section 11, (2) 100% of any
federal, state and local income tax and social security and other employment tax
on the payment made to pay such excise tax as well as any additional taxes on
such payment and (3) 100% of any interest or penalties assessed by the Internal
Revenue Service on Employee which are related to the timely payment of such
excise tax (unless such interest or penalties are attributable to Employee’s
willful misconduct or gross negligence with respect to such timely payment). A
Gross Up Payment shall be made by the Company promptly after either the Company
or the Company’s independent accountants determine that any payments and
benefits called for under this Employment Agreement together with any other
payments and benefits made available to Employee by the Company and any other
person will result in Employee being subject to an excise tax under § 4999 of
the Internal Revenue Code of 1986, as amended (which shall be referred to in
this Section 11 as the “Code”) or such an excise tax is assessed against
Employee as a result of any such payments and other benefits if Employee takes
such action (other than waiving Employee’s right to any payments or benefits in
excess of the payments or benefits which Employee has expressly agreed to waive
under this Section 11) as the Company reasonably requests under the
circumstances to mitigate
Employee’s Initials:
                                        

9



--------------------------------------------------------------------------------



 



or challenge such excise tax; provided, however, if the Company or the Company’s
independent accountants make the determination described in this Section 11 and,
further, determine that Employee will not be subject to any such excise tax if
Employee waives Employee’s right to receive a part of such payments or benefits
and such part does not exceed $10,000, Employee shall irrevocably waive
Employee’s right to receive such part if an independent accountant or lawyer
retained by Employee and paid by the Company agrees with the determination made
by the Company or the Company’s independent accountants with respect to the
effect of such reduction in payments or benefits. Any determinations under this
Section 11 shall be made in accordance with § 280G of the Code and any
applicable related regulations (whether proposed, temporary or final) and any
related Internal Revenue Service rulings and any related case law and, if the
Company reasonably requests that Employee take action to mitigate or challenge,
or to mitigate and challenge, any such tax or assessment (other than waiving
Employee’s right to any payments or benefits in excess of the payments or
benefits which Employee has expressly agreed to waive under this Section 11) and
Employee complies with such request, the Company shall provide Employee with
such information and such expert advice and assistance from the Company’s
independent accountants, lawyers and other advisors as Employee may reasonably
request and shall pay for all expenses incurred in effecting such compliance and
any related fines, penalties, interest and other assessments.
     12. Indemnification.
     12.01 Company Obligations. The Company hereby indemnifies and agrees to
hold harmless Employee, to the extent allowed by applicable law, against all
liabilities, obligations, claims, demands, actions, causes of action, lawsuits,
judgments, expenses and costs, including but not limited to the reasonable costs
of investigation and attorney’s fees, incurred by the Employee as a result of
any threat, demand, claim action or lawsuits, made, instituted or initiated
against the Employee, which arises out of, results from or relates to this
Agreement or any action taken by Employee in the course of performance of
Employee’s duties hereunder, except for Employee’s own gross negligence or
willful misconduct.
     12.02 Notice and Defense of Claim. If any claim suit or other legal
proceeding shall be commenced, or any claim or demand be asserted against the
Employee and Employee desires indemnification pursuant to this paragraph, the
Company shall be notified to such effect with reasonable promptness and shall
have the right to assume at its full cost and expense the entire control of any
legal proceeding, subject to the right of the Employee to participate at his
full cost and expense and with counsel of his choice in the defense, compromise
or settlement thereof. The Employee shall cooperate fully in all respects with
the Company in any such defense, compromise or settlement, including, without
limitation, making available to the Company all pertinent information under the
control of the Employee. The Company may compromise or settle any such action,
suit, proceeding, claim or demand without Employee’s approval so long as the
Company obtains for Employee’s benefit a release of liability with respect to
such claim from the claimant and the Company assumes and agrees to pay any
amounts due with respect to such settlement. In no event shall the Company be
liable for any settlement entered into by the Employee without the Company’s
prior written consent.
Employee’s Initials:
                                        

10



--------------------------------------------------------------------------------



 



     12.03 Survival. The provisions of this paragraph 12 shall survive the
termination of this Agreement for a period of four (4) years, unless Employee is
terminated for Cause, in which event the provisions of this Section 12 shall not
survive termination of this Agreement.
     13. Dispute Resolution.
     13.01 Agreement to Arbitrate. In consideration for his continued employment
with the Company, and other consideration, the sufficiency of which is hereby
acknowledged, but subject to Section 6.07(b) above, Employee acknowledges and
agrees that any controversy or claim arising out of or relating to Employees
employment, termination of employment, or this Agreement including, but not
limited to, controversies and claims that are protected or covered by any
federal, state, or local statute, regulation or common law, shall be settled by
arbitration pursuant to the Federal Arbitration Act. This includes, but is not
limited to, violations or alleged violations of any federal or state statute or
common law (including, but not limited to, the laws of the United States or of
any state, or the Constitution of the United States or of any state), or of any
other law, statute, ordinance, including but not limited to, the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, as
amended, the Americans with Disabilities Act, the Equal Pay Act, the Employee
Retirement Income Security Act, the Rehabilitation Act of 1973, and any other
statute or common law. This provision shall not, however, preclude the Company
from seeking equitable relief as provided in Section 10.06 of this Agreement.
     13.02 Procedure. The arbitration shall be conducted in accordance with the
Employment Arbitration Rules of the American Arbitration Association: a single
arbitrator who is experienced in employment law shall be selected under those
Rules, and the arbitration shall be initiated in Atlanta, Georgia, unless the
parties agree in writing to a different location or the Arbitrator directs the
arbitration to be held at a different location. Except for filing fees, all
costs of the arbitrator shall be allocated by the arbitrator. The award rendered
by the arbitrator shall be final and binding on the parties hereto and judgment
thereon may be entered in any court having jurisdiction thereof. In addition to
that provided for in the Employment Arbitration Rules, the arbitrator has sole
discretion to permit discovery consistent with the Federal Rules of Civil
Procedure and the judicial interpretation of those rules upon request by any
party; provided, however, it is the intent of the parties that the arbitrator
limit the time and scope of any such discovery to the greatest extent
practicable and provide a decision as rapidly as possible given the
circumstances of the claims to be determined. The arbitrator also shall have the
power and authority to grant injunctive relief for any violation of
Sections 10.02 through and including 10.04 and the arbitrator’s order granting
such relief may be entered in any court of competent jurisdiction. The agreement
to arbitrate any claim arising out of the employment relationship or termination
of employment shall not apply to those claims which cannot be made subject to
this provision by statute, regulation or common law. These include, but are not
limited to, any claims relating to work related injuries and claims for
unemployment benefits under applicable state laws.
     13.03 Rights of Parties. Nothing in this clause shall be construed to
prevent the Company from asking a court of competent jurisdiction to enter
appropriate equitable relief to enjoin any violation of this Agreement by
Employee. The Company shall have the right to seek
Employee’s Initials:
                                        

11



--------------------------------------------------------------------------------



 



such relief in connection with or apart from the parties’ rights under this
clause to arbitrate all disputes. With respect to disputes arising under this
Agreement that are submitted to a court rather than an arbitrator, including
actions to compel arbitration or for equitable relief in aid of arbitration, the
parties agree that venue and jurisdiction are proper in any state or federal
court lying within Atlanta, Georgia and specifically consent to the jurisdiction
and venue of such court for the purpose of any proceedings contemplated by this
paragraph. By entering into this Agreement the parties have waived any right
which may exist for a trial by jury and have expressly agreed to resolve any
disputes covered by this Agreement through the arbitration process described
herein.
     14. Employee Acknowledgment.
     By signing this Agreement, Employee acknowledges that the Company has
advised Employee of his right to consult with an attorney prior to executing
this Agreement; that he has the right to retain counsel of his own choosing
concerning the agreement to arbitrate or any waiver of rights or claims; that he
has read and fully understands the terms of this Agreement and/or has had the
right to have it reviewed and approved by counsel of choice, with adequate
opportunity and time for such review; and that he is fully aware of its contents
and of its legal effect. Accordingly, this Agreement shall not be construed
against any party on the grounds that the party drafted this Agreement. Instead,
this Agreement shall be interpreted as though drafted equally by all parties.
     15. Amendments.
     This Agreement may not be altered, modified or amended except by a written
instrument signed by each of the parties hereto.
     16. Successors.
     As used in this Agreement, the term the Company shall include any
successors to all or substantially all of the business and/or assets of the
Company which assumes and agrees to perform this Agreement.
     17. Assignment.
     Neither this Agreement nor any of the rights or obligations of either party
hereunder shall be assigned or delegated by any party hereto without the prior
written consent of the other party, except that the Company may without the
consent of Employee assign its rights and delegate its duties hereunder to any
successor to the business of the Company. In the event of the assignment by the
Company of its rights and the delegation of its duties to a successor to the
business of the Company and the assumption of such rights and obligations by
such successor, the Company shall, effective upon such assumption, be relieved
from any and all obligations whatsoever to Employee hereunder.
     18. Waiver.
Employee’s Initials:
                                        

12



--------------------------------------------------------------------------------



 



     Waiver by any party hereto of any breach or default by any other party of
any of the terms of this Agreement shall not operate as a waiver of any other
breach or default, whether similar to or different from the breach or default
waived.
     19. Severability.
     In the event that any one or more of the provisions of this Agreement shall
be or become invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not be affected thereby.
     20. Survival.
     Notwithstanding anything herein to the contrary, the provisions of
Sections 6.07, 7, 8.03, 9, 10, and 12 shall survive the termination of this
Agreement.
     21. Entire Terms.
     This Agreement contains the entire understanding of the parties with
respect to the employment of Employee by the Company. There are no restrictions,
agreements, promises, warranties, covenants or undertakings other than those
expressly set forth herein. This Agreement supersedes all prior agreements,
arrangements and understandings between the parties, whether oral or written,
with respect to the employment of Employee.
     22. Notices.
     Notices and all other communications provided for in this Agreement shall
be in writing and shall be deemed to have been duly given when personally
delivered or if mailed in the manner specified herein, five (5) days after the
postmark of such mailing when mailed by United States registered mail, return
receipt requested, postage prepaid, addressed as follows:
If to Employee:
Robert Calderin
3338 Peachtree Road
#2505
Atlanta, Georgia 30326
If to the Company to:
AFC Enterprises, Inc.
5555 Glenridge Connector NE
Suite 300
Atlanta, Georgia 30342
Attn: Chief Executive Officer
Employee’s Initials:
                                        

13



--------------------------------------------------------------------------------



 



or to such other address or such other person as Employee or the Company shall
designate in writing in accordance with this Section 22 except that notices
regarding changes in notices shall be effective only upon receipt.
     23. Headings.
     Headings to Sections in this Agreement are for the convenience of the
parties only and are not intended to be a part of, or to affect the meaning or
interpretation of, this Agreement.
     24. Governing Laws.
     The Agreement shall be governed by the laws of the State of Georgia without
reference to the principles of conflict of laws.
[SIGNATURE PAGE FOLLOWS]
Employee’s Initials:
                                        

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed
and Employee has hereunto set his hand as of the day and year first above
written.

             
 
                COMPANY:    
 
                AFC ENTERPRISES, INC.    
 
           
 
  By:   /s/ Frank J. Belatti    
 
           
 
      Frank J. Belatti    
 
      Chairman of the Board    
 
                EMPLOYEE:    
 
                /s/ Robert Calderin                   Robert Calderin    

Employee’s Initials:
                                        

15